 Case 1:19-cr-00392-AMD Document 17 Filed 10/18/19 Page 1 of 2 PageID #: 98



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -

BO MAO,                                                   1:19-Cr-000392 (AMD)

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Trial Attorney Laura Billings from this point

forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Trial Attorney Laura Billings
               Money Laundering and Asset Recovery Section
               U.S. Department of Justice (Criminal Division)
               1400 New York Ave., NW, 10th Floor
               Washington, D.C. 20005
               Tel: (202) 305-1245
               Fax: (202) 514-5522
               Email: laura.billings@usdoj.gov
  Case 1:19-cr-00392-AMD Document 17 Filed 10/18/19 Page 2 of 2 PageID #: 99



               In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Trial Attorney Laura Billings at the email address set

forth above.


Dated: Brooklyn, New York
       October 18, 2019
                                                 Respectfully submitted,

                                                 Deborah Connor
                                                 Chief, Money Laundering and Asset Recovery
                                                 Section

                                         By:     /s/ Laura Billings
                                                 Laura Billings
                                                 Trial Attorney

cc:    Clerk of the Court (AMD)
